DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-5, 8-11, 13-17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al. (US 9,263,168) in view of Wang (CN 106893899A).

In regards to claim 1, Sekiya et al. teaches an aluminum conductor alloy (aluminum rod, claim)  having increased creep resistance, the aluminum conductor alloy comprising, in weight percent (in mass %, claim 1, weight is directly proportional to mass): up to about 0.10-1.00% mass of Si (claim 1); 0.01-1.40% mass of Fe (claim 1); 0.00-1.00% mass of Cu (claim 1); 0.10-1.00% mass of Mg (claim 1); 0.00-.030% mass of B (claim 1); and the balance being aluminum and unavoidable impurities (Al and incidental impurities (claim 1).

Sekiya et al. does not explicitly teach the exact ranges up to about 0.10 Si; up to about 0.5 Fe; up to about 0.30 Cu; between about 0.02; up to about 0.04 B.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the aluminum alloy of Sekiya et al. to include about 0.10 Si; up to about 0.5 Fe; up to about 0.30 Cu; and up to about 0.04 B since the claimed ranges overlap or lie inside ranges disclosed by Sekiya et al.;  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Sekiya et al. does not explicitly teach between about 0.02 and 0.025 Mg.


It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the aluminum alloy of Sekiya et al. the magnesium in a range of than or equal to 0.02 mass% as taught by Wang because this range of magnesium help to produce a conductor material having high conductivity, does not need heat treatment, saves energy consumption, and reduces production cost (content of invention); also it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


In regards to claim 2, Sekiya et al. teaches the aluminum conductor alloy of claim 1, comprising up to about 0.05 Si, in weight percent (0.10-1.00% mass of Si, claim 1) (weight is directly proportional to mass).

In regards to claim 3, Sekiya et al. teaches the aluminum conductor alloy of claim 1, comprising between about 0.3 and about 0.5 Fe (0.01-1.40% mass of Fe, claim 1), in weight percent (weight is directly proportional to mass).

In regards to claim 4, Sekiya et al. teaches the aluminum conductor alloy of claim 1, comprising between about 0.15 and about 0.30 Cu (0.00-1.00% mass of Cu, claim 1), in weight percent (weight is directly proportional to mass).

claim 5, Sekiya et al. teaches the aluminum alloy of claim 4, comprising up to about 0.18 Cu (0.00-1.00% mass of Cu, claim 1), in weight percent (weight is directly proportional to mass).

Claims 6 and 7 are canceled.

In regards to claim 8, Sekiya et al. teaches the aluminum alloy of claim 1, comprising between about 0.001 and about 0.04 B (0.00-.030% mass of B, claim 1), in weight percent (weight is directly proportional to mass).

In regards to claim 9, Sekiya et al. teaches the aluminum alloy of claim 1, having a secondary creep rate of 1 x 10- 8 s-1 or less when measured at 1000C under a 69 MPa load (this is an inherent property based on the claimed elements of claim 1).

In regards to claim 10, Sekiya et al. teaches a rod comprising the aluminum conductor alloy (aluminum rod, claim 1) of claim 1.

In regards to claim 11, Sekiya et al. teaches an aluminum cast product (casting, column 4, line 40) comprising the aluminum conductor alloy of claim 1.

Claim 12 has been canceled.

In regards to claim 13, Sekiya et al. teaches a process for improving the creep resistance of an aluminum product comprising a modified aluminum conductor alloy when compared to a corresponding aluminum product comprising a first aluminum conductor alloy, the process comprising combining Mg 

Sekiya et al. does not explicitly teach the exact ranges up to about 0.10 Si; up to about 0.5 Fe; up to about 0.30 Cu; between about 0.02; and up to about 0.04 B.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the aluminum alloy of Sekiya et al. to include about 0.10 Si; up to about 0.5 Fe; up to about 0.30 Cu; and up to about 0.04 B since the claimed ranges overlap or lie inside ranges disclosed by Sekiya et al.;  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Sekiya et al. does not explicitly teach between about 0.02 and 0.025 Mg.

Wang teaches less than or equal to 0.02 mass%, magnesium (abstract) (in mass %, claim 1, weight is directly proportional to mass).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the aluminum alloy of Sekiya et al. the magnesium in a range of than or equal to 0.02 

In regards to claim 14, Sekiya et al. teaches the process of claim 13, wherein the modified aluminum conductor alloy comprises up to about 0.05 Si (0.10-1.00% mass of Si, claim 1), in weight percent (weight is directly proportional to mass).

In regards to claim 15, Sekiya et al. teaches the process of claim 13, wherein the modified conductor aluminum alloy comprises between about 0.3 and about 0.5 Fe (0.01-1.40% mass of Fe, claim 1), in weight percent (weight is directly proportional to mass).

In regards to claim 16, Sekiya et al. teaches the process of any one of claim 12, wherein the modified conductor aluminum alloy comprises between about 0.15 and about 0.30 Cu (0.00-1.00% mass of Cu, claim 1), in weight percent (weight is directly proportional to mass).

In regards to claim 17, Sekiya et al. teaches the process of claim 16, wherein the modified conductor aluminum alloy comprises up to about 0.18 Cu (0.00-1.00% mass of Cu, claim 1), in weight percent (weight is directly proportional to mass).

Claims 18-19 are canceled.

claim 20, Sekiya et al. teaches the process of claim 13, wherein the modified conductor aluminum alloy comprises between about 0.001 and about 0.04 B (0.00-.030% mass of B, claim 1), in weight percent (weight is directly proportional to mass).

In regards to claim 21, Sekiya et al. teaches the process of claim 13, having a secondary creep rate of 1 x 10- 8 s-1 or less when measured at 1000C under a 69 MPa load (this is an inherent property based on the claimed elements of claim 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not solely rely on the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached USPTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 



	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847